Citation Nr: 1715199	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Gentry C.M. Hogan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1978 to October 1984, with subsequent Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In June 2015, the Board remanded the claim.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The findings in the most recent January 2017 VA examination report are inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The examiner merely stated "cannot be performed on lumbar spine," in response to the question of whether there was evidence of pain on passive range of motion testing.  Further, she reported "cannot be performed" in response to whether there was evidence of pain when the joint is used in non-weight bearing, and reported "not applicable" in response to whether the opposing joint was undamaged.  The examiner did not explain why she could not conduct the foregoing required testing.  Accordingly, an updated VA examination is necessary.  The examiner should also render a retrospective opinion on the measurements required by Correia.  Any outstanding VA treatment records should also be secured on remand.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Then schedule the Veteran for a VA examination with a different examiner to determine the current nature and severity of his lumbar spine disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since May 2009) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Then, after taking any additional development deemed necessary, readjudicate the claim.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




